Citation Nr: 1712472	
Decision Date: 04/18/17    Archive Date: 04/26/17

DOCKET NO.  16-55 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial rating greater than 70 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating greater than 20 percent for a right shoulder disability.

3.  Entitlement to an initial rating greater than 10 percent for a lumbar spine disability.

4.  Entitlement to an effective date prior to January 5, 2009, for service connection for a right shoulder disability, to include as a result of clear and unmistakable error (CUE) in a November 2000 rating decision.

5.  Entitlement to an effective date prior to January 9, 2009, for service connection for a lumbar spine disability, to include as a result of CUE in a November 2000 rating decision.


6.  Entitlement to an effective date prior to March 23, 2011, for service connection for PTSD.

7.  Entitlement to an effective date prior to March 23, 2011, for basic eligibility to Dependents' Educational Assistance (DEA), to include as a result of CUE.

8.  Entitlement to an effective date prior to March 23, 2011, for a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Paul Kachevsky, Attorney


ATTORNEY FOR THE BOARD

S. Layton, Counsel


INTRODUCTION

The Veteran served on active duty in the Army National Guard from November 1995 to March 1996 and in the Army from January 1998 to March 2000. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board remanded these matters for additional development in December 2014, April 2015, and March 2016, and August 2016.  On remand, additional treatment records were obtained, and VA examinations were performed.  The Board finds that there has been substantial compliance with the remand instructions.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

In a September 2016 decision, an increased 20 percent rating was granted for a right shoulder disability, effective from the initial date of service connection.  However, as a higher rating is available for a right shoulder disability, and the Veteran is presumed to seek the maximum available benefit for a disability, the claim for a higher rating remains on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); AB v. Brown, 6 Vet. App. 35 (1993).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

In a November 2016 statement, the Veteran's attorney has asserted the presence of CUE in an RO rating decision dated in 2000 and in "all intervening denials."  The allegations of CUE in a November  2000 rating decision are discussed herein.  The Veteran's attorney is advised that if he wants to raise any valid additional allegations of CUE, he must plead with specificity the errors of fact or law that he believes are present in specific decisions.  Allegations of CUE must be brought with specificity.  Phillips v. Brown, 10 Vet. App. 25 (1997).  

The issues of entitlement to an increased rating for a lumbar spine disability, and entitlement to earlier effective dates for basic eligibility to DEA, TDIU, and service connection for PTSD are REMANDED to the Agency of Original Jurisdiction.


FINDINGS OF FACT

1.  Throughout the period of appeal, the Veteran's psychiatric disability does not result in total social and occupational impairment.

2.  Throughout the period of appeal, the Veteran's right shoulder disability is manifested by no more than limitation of motion to shoulder level with pain, tenderness, degenerative joint disease, and crepitus.

3.  A November  2000 rating decision denied service connection for a right shoulder disability and a low back disability.  The Veteran was notified of the decision and of his appellate rights, but did appeal of the denial of service connection for a right shoulder disability and a low back disability.

4.  On November 4, 2000, the correct facts, as they were known at the time, were before the RO, and the statutory and regulatory provisions extant at the time were correctly applied.

5.  A November 2002 rating decision found that new and material evidence had not been received sufficient to reopen a previously denied claim for service connection for a right shoulder disability and a low back disability.  The Veteran was notified of the decision and of his appellate rights, but did not perfect an appeal of the denial of that decision.

6.  VA received the Veteran's application to reopen the previously denied claim for service connection for a right shoulder disability on January 5, 2009.

7.  VA received the Veteran's application to reopen the previously denied claim for service connection for a low back disability on January 9, 2009.


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 70 percent for a psychiatric disability have not been met or more nearly approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.125, 4.130, Diagnostic Code 9411 (2016).

2.  The criteria for a rating higher than 20 percent for a right shoulder disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Code (DCs) 5003, 5010, 5201, 5203 (2016).

3.  The November 2000 rating decision that denied service connection for a right shoulder disability and a low back disability, and the November 2002 rating decision that found that new and material evidence had not been received sufficient to reopen a previously denied claim for service connection for a right shoulder disability and a low back disability, are final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104 (a), 20.302(a), 20.1103 (2016).

4.  The November 2000 rating decision was not clearly and unmistakably erroneous.  38 U.S.C.A. § 5109A  (West 2014); 38 C.F.R. §§ 3.105 (a), (2016).

5.  The criteria for an effective date earlier than January 5, 2009, for service connection for a right shoulder disability are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.400 (2016).

6.  The criteria for an effective date earlier than January 9, 2009, for service connection for a low back disability are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.102, 3.155, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While the Board must provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on the Veteran's behalf.  Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence of record.  The Veteran should not assume that the Board has overlooked evidence that is not explicitly discussed.  Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not given to each piece of evidence in the record.  Every item of evidence does not have the same probative value.  When the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

VA has a duty to notify a Veteran of the information and evidence necessary to substantiate a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  VA also has a duty to assist Veterans in the development of claims.  38 U.S.C.A. §§ 5103, 5103A (West 2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will to provide; and (3) that the claimant is expected to provide.  The notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements apply to all five elements of a service-connection claim, to include (1) Veteran status; (2) existence of a disability; (3) a connection between service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice should include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Correspondence dated in May 2012 provided all necessary notification to the Veteran.

VA has done everything reasonably possible to assist the Veteran with respect to the claims for benefits.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).  The service medical records have been associated with the claims file.  All identified and available treatment records have been secured, which includes VA examinations and VA medical records.  The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  When VA provides an examination, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran has been provided with VA examinations, most recently in December 2014.  The examiners reviewed the claims file and past medical history, and made appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board concludes that the VA examination reports are adequate for the purpose of making a decision.  38 C.F.R. § 4.2 (2015); Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Board is satisfied that all relevant facts have been adequately developed to the extent possible and that no further assistance is required to comply with the duty to assist.  Accordingly, the Board will proceed with a decision.

Increased Ratings

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.20 (2016).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more nearly approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Consideration must be given to an increased rating under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected disability, the signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2016); Mittleider v. West, 11 Vet. App. 181 (1998).  

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2016); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  When entitlement to compensation has already been established and an increased rating is at issue, the relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007); 38 U.S.C.A. § 5110(b)(2) (West 2014); 38 C.F.R. § 3.400(o)(2) (2016).

PTSD

Service connection for PTSD has been established effective March 23, 2011, with a 70 percent disability rating.  The Veteran has appealed the initially rating.

PTSD is rated under the General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130 (2016).  The diagnostic criteria set forth in The American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM- IV) for mental disorders have been adopted by the VA.  38 C.F.R. § 4.125 (2016).  Those criteria apply to this case as it was pending prior to the amendment to use the Fifth Edition.

Under the General Rating Formula for Mental Disorders, a 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  38 C.F.R. § 4.130 (2016). 

A 100 percent rating is assigned if there is total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; gross inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130 (2016).

Symptoms listed in the General Rating Formula for Mental Disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  A Veteran may only qualify for a given rating for a mental disorder by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  Additionally, while symptomatology should be the primary focus when deciding entitlement to a rating, the criteria require not only the presence of certain symptoms but also that those symptoms have caused the requisite occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  

DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between 0 and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.  During the appeal period, the Veteran's GAF scores ranged from 55 at worst, to 65 at best.  Under the DSM-IV, GAF scores ranging from 51 to 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships.

It is important to note that a GAF score is a scale grading the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score is highly probative because it relates directly to the Veteran's level of impairment and social and industrial adaptability.  Massey v. Brown, 7 Vet. App. 204 (1994).  Although GAF scores are important in rating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence.  Carpenter v. Brown, 8 Vet. App. 240 (1995).

A psychiatric evaluation completed at a private facility in September 2011 shows that the Veteran experienced recurrent dreams and nightmares.  He reported depression and loss of interest in casual activities.  He had difficulty sleeping.  He denied experiencing suicidal ideation, homicidal ideation, or hallucinations.  He experienced difficulty concentrating and was quick to anger.  The examiner felt that the Veteran's appearance was appropriate, neat, clean, and casual.  He was cooperative, but irritable.  His memory was intact.  His speech was normal, and his thought process was organized.  His affect was blunted, and his insight was limited.  The examiner assigned a GAF score or 46.

A VA treatment record from September 2014 shows that the Veteran had been married for 16 years.  The treatment provider noted that the Veteran was pleasant, friendly, cooperative, and engaged spontaneously.  He dressed appropriately.  He maintained normal eye contact.  His speech was of a normal rate and rhythm.  His thought process was normal, clear, and linear.  There were no delusions, hallucinations, or suicidal ideation.  No obsessive or compulsive traits were observed.  Memory for recent and past events was deemed to be good.

On VA examination in December 2014, the examiner felt that the Veteran's psychiatric symptoms were best summarized as occupational and social impairment with reduced reliability and productivity.  The Veteran displayed a depressed mood, anxiety, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty in adapting to stressful circumstances, and an inability to establish and maintain effective relationships.

Follow-up records from December 2014, and May 2015 show that the veteran was pleasant, cooperative, and interacted well with the examiner.  He was alert and oriented.  His speech was clear, relevant, spontaneous, coherent, and of normal rate, tone, and rhythm.  The examiner noted that the Veteran's thought processes were linear and goal-directed, and there were no delusions or hallucinations.  The Veteran denied experiencing suicidal or homicidal ideation.

The Board finds that the evidence shows that the Veteran's psychiatric symptoms are persistent and have resulted in significant impairment.  However, the Board finds that the symptoms shown do not more nearly approximate the criteria for a higher, schedular 100 percent disability rating.  The December 2014 VA examiner felt that the Veteran's psychiatric symptoms were best summarized as occupational and social impairment with reduced reliability and productivity.  That classification summary is most nearly approximated by the criteria for a 70 percent, and no higher, rating.

The Board finds that total occupational and social impairment is not shown.  The Veteran has been shown to be able to maintain personal hygiene.  At no time has he experienced delusions or hallucinations.   His memory has not been shown to be significantly impaired.  The Veteran is also shown to currently maintain a relationship with his wife and children.  The existence of those relationships precludes a finding of total social impairment, which is required for the assignment of a 100 percent schedular rating.  The Board finds that a 100 percent schedular rating is not warranted for a psychiatric disability based on the symptoms shown.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 70 percent for a psychiatric disability.  Therefore, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016).




Right Shoulder Disability

Service connection for a right shoulder disability has been established effective January 5, 2009, with a 20 percent rating.  The Veteran has appealed the initial rating.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40 (2016).  

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss, taking into account any part of the musculoskeletal system that becomes painful on use.  38 C.F.R. § 4.40 (2016); DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups.  38 C.F.R. § 4.14 (2016).  The provisions requiring consideration of pain and other functionally limiting factors should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  38 C.F.R. §§ 4.40, 4.45 (2016); Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations:  (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2016).  For the purpose of rating disability from arthritis, the shoulder is considered a major joint.  38 C.F.R. § 4.45 (2016).

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2016).  Diagnostic Code 5010, for rating traumatic arthritis, directs that traumatic arthritis be rated under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010 (2016).  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016).  In the absence of limitation of motion, X- ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  Ratings for arthritis cannot be combined with ratings based on limitation of motion of the same joint.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1 (2016).  

With regard to the right shoulder disability, the Veteran has not been shown to have ankylosis of the scapulohumeral articulation.  Nor is there objective evidence of impairment of the humerus, such as loss of the head of the humerus (flail shoulder), nonunion of the shoulder (flail joint), fibrous union of the humerus, recurrent dislocation of the humerus at the scapulohumeral joint, or malunion of the humerus.  Accordingly, the criteria pertaining to those disabilities are not applicable.  38 C.F.R. § 4.71a, Diagnostic Codes 5200, 5202 (2016).

Normal forward flexion of the shoulder is from 0 to 180 degrees, normal abduction is from 0 to 180 degrees, and normal internal and external rotation is from 0 to 90 degrees.  Forward flexion and abduction to 90 degrees amounts to shoulder level.  38 C.F.R. § 4.71, Plate I (2016).  

Diagnostic Code 5201 provides for limitation of motion of the arm.  The criteria in Diagnostic Code 5201 provide different ratings for the minor arm and the major arm.  The Veteran has indicated (in service medical records and on VA examinations) that he is right-handed.  Therefore, with respect to the right shoulder, the Board will apply the ratings and criteria for the major arm under the relevant diagnostic codes.  The diagnostic criteria pertaining to traumatic arthritis are applicable where limitation of motion of the shoulder is noncompensable.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 (2016).

Under Diagnostic Code 5201, a 20 percent rating is warranted where there is limitation of motion of the major arm at shoulder level.  A 30 percent rating is warranted where there is limitation of motion of the major arm to midway between the side and shoulder level.  A 40 percent rating is warranted where motion of the major arm is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, 5201 (2016).

A SSA examination performed in March 2009 contains range of motion findings for the right shoulder.  Right active and passive abduction was noted to be normal, with normal being 150 degrees.  Right active and passive forward elevation were noted to be normal, with normal being 150 degrees.  Right active and passive internal rotation were noted to be normal, with normal being 80 degrees.  Right active and passive external rotation were noted to be normal, with normal being 90 degrees.

On VA examination in May 2013, the Veteran reported experiencing pain during flare-ups.  The examiner observed right shoulder flexion to 110 degrees with pain at 110 degrees.  Right shoulder abduction was to 110 degrees with objective evidence of painful motion at 110 degrees.  There was no additional limitation of range of motion on repetitive-use testing.  Muscle strength testing was normal.  

On VA examination in December 2014, the Veteran indicated that he was right handed.  No flare-ups were reported.  The examiner observed flexion of the right shoulder to 130 degrees.  Abduction was to 130 degrees.  External and internal rotations were each to 70 degrees.  The examiner noted pain on examination but found that the pain did not result in additional functional loss.  Repetitive use testing did not result in additional loss of range of motion.  Muscle strength testing was normal.  No muscle atrophy or ankylosis was found.  Hawkins impingement test was negative.  There was no history of recurrent dislocation of the glenohumeral joint.  The Veteran did not have loss of the head, nonunion, or fibrous union of the humerus.  

The Board finds that a rating greater than 20 percent under Diagnostic Code 5201 is not warranted.  All examiners of record have indicated that the Veteran is able to raise the right arm to above shoulder level.  Additionally, all examiners found that there was no additional range of motion loss due to pain, fatigue, weakness, or lack of endurance following repetitive use.  The evidence of record shows that at worst, the Veteran's right arm was limited to 110 degrees motion.  The Board finds that the evidence does not show that the Veteran's right arm was limited to midway between side and shoulder level.  The Board finds that the clinical evidence does not support the criteria for a 30 percent rating, and the Veteran's left shoulder disability most nearly approximates the criteria for a 20 percent rating.   

That does not end the inquiry, as the Board must consider functional loss and the impact of pain upon the disability.  In this case, the medical evidence shows that the Veteran has consistently complained of pain in shoulder motion.  38 C.F.R. §§ 4.40, 4.45 (2016).  However, the effect of left shoulder pain is included in the assigned 20 percent rating.  The limitation of motion and functional loss documented in the medical records as resulting from pain, including flare-ups, is already contemplated in the disability rating now currently assigned.  Moreover, although the Veteran had pain on repetitive motion, that pain did not result in limitation of motion to the level that a separate or higher rating would be warranted.  There is otherwise no evidence of additional significant impairment of motor skills, muscle function, or strength attributable to the right shoulder disability beyond what is already being compensated.  Consequently, the Board finds that a higher disability rating based on limitation of motion is not warranted for the right shoulder.  The evidence does not show that pain or other limiting factors would reduce right shoulder motion to midway between the side and shoulder level, or 45 degrees.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for an increased rating for a right shoulder disability.  Therefore, the appeal must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015).

Other Considerations

Ordinarily, VA's Rating Schedule will apply unless there are exceptional or unusual factors which would make application of the schedule impractical.  Fisher v. Principi, 4 Vet. App. 57 (1993).  An extraschedular rating can be assigned based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would make impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2016). 

There is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).

The Board finds that the evidence in this case does not show an exceptional disability picture and the available schedular ratings for the service-connected PTSD and right shoulder disabilities at issue are adequate.  The rating criteria reasonably describe the Veteran's disability levels and symptomatology due to service-connected PTSD and right shoulder disabilities.  There is no competent and credible evidence of record that the Veteran has symptoms of that disability that are not considered in the rating criteria.  Higher ratings are available, but total social impairment, and limitation of right shoulder motion to midway between the side and the shoulder level, which are required for those higher ratings to be assigned, are not shown.

Considering the variety of ways in which the rating schedule contemplates psychiatric disabilities and shoulder disabilities, the Board concludes that the schedular criteria reasonably describe the Veteran's disability picture.  The Board finds nothing exceptional or unusual about the Veteran's disabilities because the rating criteria contemplate his symptomatology and the symptomatology shown is adequately compensated by the available rating criteria.  Thun v. Peake, 22 Vet App 111 (2008).  

Therefore, the Board finds that referral for consideration of the assignment of an extraschedular rating for the disability on appeal is not warranted.  38 C.F.R. § 3.321(b)(1) (2016).


Earlier Effective Dates

Generally, the effective date for service connection is the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (2016). 

The effective date of a rating and award of compensation on an original claim for compensation will be the day following separation from active duty service or date entitlement arose if the claim is received within one year after separation from service.  Otherwise, the effective date will be the date of receipt of the claim or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a)-(b)(1) (West 2014); 38 C.F.R. § 3.400 (b)(2) (2016). 

The effective date for a grant of service connection based on the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (q)(1)(ii) (2016). 

A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2016).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, a duly authorized representative, or a person acting as next friend who is not sui juris may be considered an informal claim.  38 C.F.R. § 3.155 (2016).

On August 21, 2000, the Veteran filed an original claim for service connection for a right shoulder disability and a low back disability.  A November 2000 rating decision denied service connection for a right shoulder disability and a low back disability.  The Veteran was notified of the November 2000 decision and of his appellate rights, but did not initiate an appeal of those issues.  There is no indication that new and material evidence was received within the one year following that decision that was pertinent to those claims.  38 C.F.R. § 3.156(b) (2016).  Thus, that decision became final.  38 U.S.C.A. §§ 7104, 7105 (West 2014).  Therefore, in the absence of clear and unmistakable error, an effective date of the date of the August 2000 claim is not warranted.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).

The Veteran's attorney has argued that there is a clear and unmistakable error in the original denial of service connection because in the original 2000 decision, the Veteran's attorney claims that VA found that there was no in-service event or injury.

CUE is a very specific and a rare kind of error.  It is the kind of error of fact or of law that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Thus, even where the presence of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  Fugo v. Brown, 6 Vet. App. 40 (1993).  Consequently, allegations of CUE must be brought with specificity.  Phillips v. Brown, 10 Vet. App. 25 (1997). 

There is a three-prong test to determine whether CUE is present in a prior determination:  (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be undebatable, that is the type which, had it not been made, would have manifestly changed the outcome of the decision; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Russell v. Principi, 3 Vet. App. 310 (1992).

A claim of CUE is a collateral attack on an otherwise final rating decision.  Smith v. Brown, 35 F. 3d 1516 (Fed. Cir. 1994).  Because of the nature of the challenge to the rating decision, there is a presumption of validity which attaches to that final decision, and when such a decision is collaterally attacked, the presumption becomes even stronger.  Fugo v. Brown, 6 Vet. App. 40 (1993).  Therefore, a Veteran who seeks to obtain retroactive benefits based on CUE has a much heavier burden than that placed upon a Veteran who seeks to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228 (1991).  A disagreement as to how the RO evaluated the facts is inadequate to raise a claim of CUE.  Luallen v. Brown, 8 Vet. App. 92 (1995).  Similarly, a breach of the VA's duty to assist cannot form a basis for a claim of CUE.  Tetro v. Gober, 14 Vet. App. 100 (2000).  Moreover, opinions from the Court that formulate new interpretations of the law subsequent to a previous VA decision cannot be the basis of a valid claim of CUE.  Brewer v. West, 11 Vet. App. 228 (1998).

If the evidence establishes CUE, the prior decision must be reversed or amended.  The decision constituting the reversal or amendment has the same effect as if the decision had been made on the date of the prior decision.  38 U.S.C.A. §§ 5109A, 7111 (West 2014); 38 C.F.R. § 3.105 (2016).

The November 2000 rating decision denied service connection for the a right shoulder disability and a low back disability, because although the service medical records noted occasional complaints and treatment for right shoulder pain, the evidence did not show a current chronic disability.  That rating decision found that no chronic disability of either the right shoulder or the low back subject to service connection was shown in the service medical records or any other evidence reviewed.

Then, as now, the applicable VA law and regulations stated that service connection could be granted for a disability or injury incurred in or aggravated by active service.  38 C.F.R. § 3.303 (2000).  Generally, the evidence had to show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Nevertheless, service connection could be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, established that the disease had been incurred in service.  38 C.F.R. § 3.303 (2000). 

The evidence on file on November 4, 2000, consisted of the Veteran's service medical records, to include his Medical Evaluation Board proceedings. 

The service medical records show that in April 1999, the Veteran received service treatment for a strained shoulder.  A June 1999 service treatment record shows that the Veteran had been experiencing right shoulder pain for about four months.  The assessment was a suspected rotator cuff strain.  In November 1999, the Veteran was treated for right shoulder bursitis.  On a December 1999 service separation examination report, the examiner noted that the Veteran's upper extremities and spine were normal.  On an accompanying Report of Medical History, the Veteran indicated that he did not experience recurrent back pain, painful or "trick" shoulder, arthritis, rheumatism, or bursitis.

On August 21, 2000, the RO received the Veteran's claim of entitlement to service connection for a right shoulder disability and a low back disability. 

A November 2000 rating decision denied service connection for the a right shoulder disability and a low back disability.

The Veteran's attorney does not contend that there were any applicable laws or regulations that were not before the RO on November 4, 2000.  Rather, the attorney maintains that the Veteran hurt his right shoulder and low back in service, and that they were each productive of residual disability.  However, while the evidence in service showed treatment for right shoulder pain, the service separation examination report indicated that the Veteran's upper extremities and spine were normal at the time of separation from service.  While the Veteran's attorney maintains that the service medical records and statements from the Veteran are favorable to the Veteran, his contentions implicitly constitute a disagreement with the manner in which the RO weighed the evidence on November 4, 2000.  That evidence does not show the presence of a current right shoulder disability or current low back disability that was related to service or any service injury.  A disagreement as to how the RO evaluated the facts is inadequate to raise a claim of CUE.  Luallen v. Brown, 8 Vet. App. 92 (1995).  The Board finds that the RO finding in November 2000 that right shoulder and low back disabilities were not present was a plausible finding based on the evidence of record which included a December 1999 separation examination which found the spine and upper extremities to be normal and an accompanying Report of Medical History in which the Veteran denied back pain and painful shoulders, and did not report low back or right shoulder disabilities.

In light of the foregoing discussion, the Board concludes that on November 4, 2000, the correct facts, as they were known at the time, were before the RO and the statutory or regulatory provisions extant at that time were correctly applied.  The Board finds that the evidence of record on November 4, 2000, does not compel the conclusion, to which reasonable minds cannot differ, that service connection was warranted for a right shoulder or low back disability.  The evidence of record does not compel the finding that any current right shoulder or low back disability was present and incurred in service.  The RO decision was a plausible decision based on the evidence then of record and the applicable laws and regulations.  Accordingly, the Board does not find CUE with respect to that the November 2000 denial of service connection for right shoulder and low back disabilities.  Therefore, that decision will not be revised or amended.

That does not end the present inquiry.  On a document date stamped as received by VA on June 12, 2002, the Veteran again filed a claim for service connection for low back and right shoulder disabilities.  The Veteran also filed for an increased rating for service-connected shin splints.

A November 2002 rating decision found that new and material evidence sufficient to reopen previously denied claims for service connection for a low back disability and a right shoulder disability had not been received.  The RO also continued the previously assigned 0 percent disability rating for shin splints.

The Veteran filed a notice of disagreement in April 2003.  The Veteran specifically disagreed with the rating assigned for his bilateral shin splints and the denial of service connection for low back and right shoulder disorders.  A statement of the case was issued on November 5, 2003.  No substantive appeal was filed in response to the statement of the case.  However, on November 13, 2003, the Veteran's accredited representative submitted a statement that was accepted in lieu of a VA Form 9 as a substantive appeal.  The statement only referenced the issue of entitlement to an increased rating for bilateral shin splints, and did not address service connection for back or right shoulder disabilities.  Subsequent submissions from the Veteran's accredited representative further reiterate that the only issue with a perfected appeal was entitlement to an increased rating for bilateral shin splints, such as in November 13, 2003; December 11, 2003; May 30, 2004; May 12, 2005; and December 27, 2005 correspondence from Veteran's accredited representative.  In an April 2006 decision, the Board recognized that the only issue for which an appeal had been perfected was entitlement to an increased rating for bilateral shin splints.

As the Veteran did not perfect an appeal regarding the issues of whether new and material evidence sufficient to reopen previously denied claims for service connection for a low back disability and a right shoulder disability had been received, the November 2002 decision became final regarding those issues.  38 U.S.C.A. §§ 7104, 7105 (West 2014).  Therefore, in the absence of clear and unmistakable error, an effective date of the date based on the June 2002 claim is not warranted.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).

VA received the application to reopen the previously denied claim for service connection for a right shoulder disability on January 5, 2009.  VA received the application to reopen the previously denied claim for service connection for a right shoulder disability on January 9, 2009.

The Board is sympathetic to the Veteran's situation.  However, the legal authority governing effective dates is clear and specific, and the Board is bound by that authority.  There is no claim for service connection for a right shoulder disability after the November 2002 final rating decision and before January 5, 2009.  There is no claim for service connection for a low back disability after the November 2002 final rating decision and before January 9, 2009.  Thus, the Board finds that January 5, 2009, the date of receipt of the claim to reopen following a previous final denial of service connection for a right shoulder disability, and January 9, 2009, the date of receipt of the claim to reopen following a previous final denial of service connection for a right shoulder disability, are the appropriate effective dates for service connection as those are the dates of the applications to reopen following a final disallowance of the prior claims for service connection.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016). 

As there is no legal basis for assignment of any earlier effective date, and because the preponderance of the evidence is against the claim for any earlier effective date, and because clear and unmistakable error was not shown in the November 2000 rating decision, the Board finds that the claims for earlier effective dates must be denied.  38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an initial rating greater than 70 percent for PTSD is denied.

Entitlement to an initial rating greater than 20 percent for a right shoulder disability is denied.

Entitlement to an effective date prior to January 5, 2009, for service connection for a right shoulder disability, to include as a result of CUE in a November 2000 rating decision, is denied.

Entitlement to an effective date prior to January 9, 2009, for service connection for a lumbar spine disability, to include as a result of CUE in a November  2000 rating decision, is denied.


REMAND

Disabilities of the spine are rated under the General Rating Formula for Diseases and Injuries of the Spine for Diagnostic Codes 5235 to 5243, unless 5243 is used under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  Ratings under the General Rating Formula for Diseases and Injuries of the Spine are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  38 C.F.R. § 4.71a (2016).

Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate Diagnostic Code.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2016).

In the present case, there is conflicting evidence of record regarding whether the Veteran experiences neurologic abnormalities associated with the service-connected low back disability.  On VA examination in May 2013, the examiner reported that the Veteran experienced moderate paresthesias and numbness in the lower extremities.  The examiner indicated that the nerve root involved was the sciatic nerve, and the severity of the radiculopathy was described as mild.  No other neurologic abnormalities related to the back condition were found.  

However, on VA examination in December 2014, the examiner found that the Veteran did not have radicular pain or any other signs or symptoms due to radiculopathy.  The examiner further opined that the Veteran did not have any other neurologic abnormalities or findings related to the back.

The Board finds that a VA examination which reconciles the contradictory findings of the May 2013 and December 2014 VA examiners would be helpful in properly adjudicating the claim for an increased rating for the low back disability.

In February 2016, the Veteran filed a timely notice of disagreement with the October 2015 rating decision that granted entitlement to a TDIU, effective March 23, 2011.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  In February 2016, the Board remanded the issue of entitlement to an effective date prior to March 23, 2011, for TDIU, for the issuance of a statement of the case.  To date, a statement of the case has not been issued addressing the claim for entitlement to an effective date prior to March 23, 2011, for TDIU.  The Board also find that the February 2016 notice of disagreement indicated disagreement with the March 23, 2011, effective date for service connection for PTSD.  A statement of the case has not yet been issued as to that claim.  The Board must remand for the issuance of a statement of the case on those issues.  Manlincon v. West, 12 Vet. App. 238 (1999).  A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board also notes that, as any decision with respect to the claim for entitlement to an effective date prior to March 23, 2011, for TDIU may affect the claim for entitlement to an effective date prior to March 23, 2011, for basic eligibility to Dependents' Educational Assistance (DEA), to include as a result of CUE, those claims are inextricably intertwined.  Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are inextricably intertwined when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  As the claims should be considered together, it follows that, any Board action on the claim for entitlement to an effective date prior to March 23, 2011, for basic eligibility to Dependents' Educational Assistance (DEA), to include as a result of CUE claim, at this juncture, would be premature.  Therefore, a remand of this matter is also required.

Accordingly, the case is REMANDED for the following action:

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.

1.  Issue a statement of the case addressing the issues of entitlement to an effective date prior to March 23, 2011, for TDIU and for service connection for PTSD.  Notify the Veteran of his appeal rights and that a timely substantive appeal must be received in order to perfect an appeal to the Board.  If a timely substantive appeal is received, return the claim to the Board.

2.  With any necessary authorization from the Veteran, obtain any outstanding treatment records that are not of record.  All attempts to locate records must be documented in the claims file.

3.  Schedule the Veteran for VA orthopedic and neurological examinations, by a medical doctor examiner.  The examiner must review the claims file and should note that review in the report.  All indicated tests and studies should be accomplished, and all clinical findings must be reported in detail.  The examiner should state all examination findings, with the rationale for the comments and opinions expressed.  

(a)  The physician must identify the existence, and frequency or extent, as appropriate, of all neurological symptoms associated with the lumbar spine disability, to include radiculopathy. 

(b)  Concerning any neurological findings, the examiner should state what nerve is affected and whether there is complete or incomplete paralysis of the nerve.  If incomplete paralysis is present, the examiner should provide an opinion as to whether it is mild, moderate, moderately severe, or severe, and should state whether there are sensory, motor, or strength loss manifestations.  The examiner is specifically requested to discuss the May 2013 VA examination report in which the examiner reported that the Veteran experienced moderate paresthesias and numbness in the lower extremities due to mild radiculopathy of the sciatic nerve, and the December 2014 VA examination report in which the examiner found that the Veteran had no signs or symptoms due to radiculopathy and no neurologic abnormalities associated with the low back.  To the extent that the examiner is able, the examiner is requested to reconcile the two reports and provide an opinion concerning the severity of any neurological symptoms found to be associated with the low back disability.

(c)  The physician must conduct range of motion testing of the thoracolumbar spine, expressed in degrees.  The examiner should provide ranges of thoracolumbar spine motion with specific findings as to whether there is objective evidence of pain on motion, weakened motion, excess motion, fatigability, or incoordination.  If pain on motion is observed, the physician should indicate the point at which pain begins.  In addition, the physician should indicate whether, and to what extent, the Veteran experiences functional loss of the thoracolumbar spine due to pain or any of the other symptoms noted above during flare-ups or with repeated use.  To the extent possible, the examiner should express any additional functional loss in terms of additional degrees of limited motion.

(d)  If muscle spasm or guarding is present, the examiner should state whether it is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

(e)  The physician should comment as to the existence and frequency of any incapacitating episodes, which are defined as periods of acute signs and symptoms due to intervertebral disc syndrome that require bed rest prescribed by a physician and treatment by a physician.  If the Veteran has incapacitating episodes associated with the lumbar spine disability, the examiner should specify their frequency and duration.

4.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


